  Case 2:20-cr-01043-KSH Document 1 Filed 07/16/20 Page 1 of 4 PageID: 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                  :      CRIMINAL COMPLAINT

         v.                                 :     Hon. James B. Clark III

 RAFAEL TEJADA                             :      Mag. No. 20-12255
 a/k/a “Rafaelas Tijada,”
 a/k/a “Gilberto Marrero-Garcia,”
 a/k/a “Reynaldo Tejada”


      I, Ian Patel, being duly sworn, state the following is true and correct to the best
of my knowledge and belief:

                               SEE ATTACHMENT A

       I further state that I am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs Enforcement, and that
this complaint is based on the following facts:

                               SEE ATTACHMENT B

Continued on the attached page and made a part hereof.


                                                Ian Patel
                                                Deportation Officer
                                                Immigration and Customs Enforcement
                                                Deportation Officer Patel attested to
                                                this affidavit by telephone pursuant to
                                                Rule 4.1(b)(2)(A) of the Federal Rules
                                                of Criminal Procedure.
Sworn to and subscribed befOre me
this 16th day of July, 2020 in the
District of New Jersey


HONORABLE JAMEs B. CLARK III
UNITED STATES MAGISTRATE JUDGE                            of Judicial Officer
  Case 2:20-cr-01043-KSH Document 1 Filed 07/16/20 Page 2 of 4 PageID: 2




                                 ATTACHMENT A

                      (Illegal Re-Entry Into the United States)

      On a date on or after October 1, 2013, and on or before October 17, 2019, in
Bergen County, in the District of New Jersey, and elsewhere, the defendant,

                                RAFAEL TEJADA,
                             a/k/a “Rafaelas Tijada,”
                        alkla “Gilberto Marrero-Garcia,”
                            afk/a “Reynaldo Tejada,”

being an alien, and on or about January 10, 2003, having been convicted in the
Eastern District of New York for Conspiracy to Distribute and Possess with Intent to
Distribute Cocaine Base, contrary to Title 21, United States Code, Section
841(b)(1)(C), in violation of Title 21, United States Code, Section 846, an aggravated
felony, and thereafter having been deported and removed and having departed from
the United States while an order of deportation was outstanding, did knowingly and
voluntarily enter, attempt to enter, and was found in the United States without the
Attorney General or the Secretary of Homeland Security expressly consenting to the
defendant’s re-applying for admission to the United States prior to his re
embarkation at a place outside the United States.

      In violation of Title 8, United States Code, Sections 1326(a) and 1326(b)(2).




                                          2
   Case 2:20-cr-01043-KSH Document 1 Filed 07/16/20 Page 3 of 4 PageID: 3




                                 ATTACHMENT B

       I, Ian Patel, am a Deportation Officer with the Department of Homeland
Security, Tm migration and Customs Enforcement (“ICE”). I am fully familiar with the
facts set forth herein based on my own investigation, my conversations with other
law enforcement officers, and my review of reports, documents, and evidence. Where
statements of others are related herein, they are related in substance and part.
Where I assert that an event took place on a particular date, I am asserting that it
took place on or about the date alleged. Because this complaint is being submitted for
a limited purpose, I have not set forth each and every fact that I know concerning this
investigation.

      1.     Defendant RAFAEL TEJADA, a/k/a “Rafaelas Tijada,” a/k/a “Gilberto
Marrero-Garcia,” a/k/a “Reynaldo Tejada,” (“TEJADA”), is a citizen of the Dominican
Republic, and he neither is a citizen nor a national of the United States.

        2.     On or about April 19, 2002, TEJADA was arrested by law enforcement
officers in the Eastern District of New York for Conspiracy to Distribute and Possess
with Intent to Distribute Cocaine Base, contrary to Title 21, United States Code,
Section 841(b)(1)(C), in violation of Title 21, United States Code, Section 846.

       3.    On or about January 10, 2003, TEJADA pled guilty in the United States
District Court for the Eastern District of New York to Conspiracy to Distribute and
Possess with Intent to Distribute Cocaine Base, contrary to Title 21, United States
Code, Section 841(b)(1)(C), in violation of Title 21, United States Code, Section 846
and was subsequently sentenced to sixty months’ imprisonment. The Conspiracy to
Distribute and Possess with Intent to Distribute Cocaine Base charge is an
aggravated felony under Title 8, United States Code, Section 1101(a)(43)(B).

       4.     Thereafter, on or about September 12, 2006, TEJAIJA was ordered
removed from the United States to the Dominican Republic by an Immigration Judge
sitting in Elizabeth, New Jersey.

       5.     On or about September 25, 2006, TEJADA was removed from the United
States to the Dominican Republic. Shortly before his removal from the United States
on or about September 25, 2006, an official from ICE took a fingerprint from TEJADA.

      6.     At some point after his September 25, 2006 removal, TEJADA re
entered the United States without permission from either the Attorney General or
the Secretary of Homeland Security.

        7.    On or about July 30, 2009, TEJADA was arrested by law enforcement
officers in New York City for narcotics possession. Subsequently, on or about March
17, 2010, TEJADA pled guilty in New York County Supreme Court to Criminal



                                          3
  Case 2:20-cr-01043-KSH Document 1 Filed 07/16/20 Page 4 of 4 PageID: 4




Possession of a Controlled Substance, namely heroin, in the First Degree, in violation
of Section 220.2 1(1) of the New York Penal Law and was subsequently sentenced to
approximately forty-two months’ imprisonment.

       8.    On or about November 12, 2009, TEJADA was arrested by law
enforcement officers in the Southern District of New York for Illegal Re-Entry.
Thereafter, on or about December 15, 2009, TEJADA pled guilty in the United States
District Court for the Southern District of New York to Illegal Re-Entry, in violation
of Title 8, United States Code, Sections 1326(a) and (b)(2) and was subsequently
sentenced to forty-six months’ imprisonment.

       9.     On or about October 1, 2013, TEJADA was removed from the United
States to the Dominican Republic.

      10.    At some point after his October 1, 2013 removal, TEJADA re-entered
the United States without permission from either the Attorney General or the
Secretary of Homeland Security.

       11.   On or about October 17, 2019, TEJADA was arrested by law
enforcement in Bergen County, New Jersey for narcotics and others offenses. On or
about June 26, 2020, TEJADA pled guilty in the Superior Court of New Jersey,
Bergen County, to Manufacture/Distribute of a Controlled Dangerous Substance or
Intent to Manufacture, namely fentanyl, in violation of N.J.S.A. 2C:35-5A(1) and
2C:35-5B(4).

       12.   The fingerprints taken from TEJADA’s April 19, 2002 arrest for cocaine
possession, his November 12, 2009 arrest for illegal re-entry, and his September 25,
2006 deportation record, and his most recent October 17, 2019 arrest were compared.
All the fingerprints were found to be identical, confirming that TEJADA is the same
individual convicted of the offenses described above and who was previously twice
removed from the United States.

       13.   Prior to TEJADA’s reentries into the United States, neither the
Attorney General nor the Secretary of Homeland Security consented to TEJADA re
entering the United States. TEJADA also did not receive a waiver allowing him to re
enter the United States.




                                          4
